United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-3568
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Southern District of Iowa.
Robert Mark Dishman,                      *
                                          *          [PUBLISHED]
             Appellant.                   *

                                ________________

                                Submitted: May 12, 2004
                                    Filed: August 4, 2004
                                ________________

Before BYE, HAMILTON,1 and HANSEN, Circuit Judges.
                         ________________

HANSEN, Circuit Judge.

      Robert Mark Dishman pleaded guilty to conspiracy to manufacture
methamphetamine, in violation of 21 U.S.C. § 846, and possession of a firearm in
furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c). He was
sentenced to 180 months of imprisonment. Dishman preserved his right to appeal the




      1
       The Honorable Clyde H. Hamilton, United States Circuit Judge for the Fourth
Circuit, sitting by designation.
district court's2 denial of his motion to suppress evidence seized at his residence.
Dishman argues that the search warrants were not supported by probable cause, that
they contained technical deficiencies, and that the district court erred in making an
alternative finding that the officers' actions were protected by the good-faith
exception to the exclusionary rule established in United States v. Leon, 468 U.S. 897
(1984). We agree with the well-reasoned opinion of the district court, and we affirm.

       Deputy Sheriff Vos applied for the search warrants based on his direct
observations, as well as information he had obtained from other law enforcement
officers. The affidavits of Deputy Vos contained the following information: Deputy
Vos observed an individual purchase three cans of Coleman fuel, a substance
sometimes used in the manufacture of methamphetamine. The individual left the
store in a truck registered to Michael Belieu, who, according to information from
Deputy Cook, was involved in the sale and manufacture of methamphetamine. The
truck arrived at a residence owned by Robert Dishman, who previously had been
charged with tampering with anhydrous ammonia, another methamphetamine
precursor, and who, according to Deputy Griffiths, was involved in the manufacturing
of methamphetamine. On another occasion, Deputy Vos had discovered a map to Mr.
Dishman's residence when cleaning up a methamphetamine lab. Deputy Wilbur
informed Deputy Vos that he had observed several items that are used in the
manufacture of methamphetamine when responding to a domestic dispute at the
Dishman residence. In the second affidavit, Deputy Vos noted that Officer
Defenbaugh had observed an active methamphetamine lab, finished product, and
known precursors after executing the first warrant, and that Dishman had admitted
to Officer Defenbaugh that all the individuals present were involved with the
manufacture of methamphetamine. Dishman argues that these assertions could not




      2
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                         2
have established probable cause for the search of his residence and vehicles because
they contained stale and uncorroborated information.

      We give considerable deference to the issuing judge's determination of
probable cause. Illinois v. Gates, 462 U.S. 213, 236 (1983). Our inquiry is to be
focused on whether the issuing judge "had a substantial basis for concluding that a
search would uncover evidence of wrongdoing." Id. (internal marks and quotation
omitted). Applying the "totality-of-the-circumstances approach," id. at 230, we
conclude that the facts set forth in the affidavits created a "fair probability" that law
enforcement officers would discover evidence of illegal drug activity at the Dishman
residence, see id. at 238. Even if the individual facts alleged in the affidavits would
not alone have established probable cause, viewed together they provided enough
credibility and support for the warrants to issue. See United States v. Allen, 297 F.3d
790, 794 (8th Cir. 2002) (noting that we do not "evaluate each piece of information
independently; rather, we consider all of the facts for their cumulative meaning").

      We reject Dishman's argument that the first warrant was invalid because the
application did not comply with Iowa law. Evidence seized by state officers in
conformity with the Fourth Amendment will not be suppressed in a federal
prosecution simply because the underlying search warrant failed to conform to state
law. See United States v. Bieri, 21 F.3d 811, 816 (8th Cir.), cert. denied, 513 U.S.
878 (1994).

       Finally, we find no error in the district court's alternative reliance on the Leon
good-faith exception. There is no indication that the magistrate abandoned his
judicial role when he relied solely upon the facts asserted in the warrant applications
or when he signed a second warrant to expand the scope of the first. Further, the
district court credited the officer's testimony as to the timing of the warrants and the
searches, and that credibility finding is "virtually unreviewable on appeal," United



                                           3
States v. Gillon, 348 F.3d 755, 760 (8th Cir. 2003), cert. denied, 124 S. Ct. 1735
(2004).

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         4